Citation Nr: 1508920	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-30 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 31, 2011, for a grant of service connection for intervertebral disc syndrome with degenerative arthritis and erectile dysfunction (IVDS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted service connection for IVDS and assigned a 10 percent evaluation, effective January 31, 2011.  An April 2012 rating decision granted a 20 percent rating for IVDS, effective March 19, 2012.  A September 2013 rating decision granted a 40 percent rating for IVDS, effective June 14, 2012.

The Veteran failed to report to a Board hearing in January 2014.  He did not request postponement or otherwise request a change in the hearing date.  His request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2014).


FINDINGS OF FACT

1.  In a June 1988 decision, the Board denied service connection for a back condition.

2.  In an unappealed March 2005 rating decision, the RO declined to reopen the Veteran's claim for service connection for a back condition; in April 2005, he was provided notice of the March 2005 rating decision but did not appeal this determination. 

3.  The Veteran's application to reopen his claim of entitlement to service connection for a back condition was received by VA on January 31, 2011.

4.  In a rating decision dated in April 2011, the RO granted service connection for intervertebral disc syndrome with degenerative arthritis and erectile dysfunction, effective January 31, 2011, the date of receipt of the application to reopen the service connection claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 2011, for a grant of service connection for intervertebral disc syndrome with degenerative arthritis and erectile dysfunction, have not been met.  38 U.S.C.A. § 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is warranted for the grant of service connection for IVDS because the April 2011 determination, which granted his claim, relied heavily on documentation of record at the time of the initial denial of his claim.  As such, he asserts that the effective date should relate back to his initial application for VA compensation, which he filed in April 1986. 

In this case, the basic facts are not in dispute.  In a July 1986 determination, the RO denied service connection for a back condition.  The Veteran perfected appellate review of this determination and in a June 1988 decision the Board also denied the service connection claim.  Subsequently, in an unappealed March 2005 rating decision, the RO declined to reopen the Veteran's service connection claim on the basis that the newly submitted evidence failed to relate to the lack of nexus evidence.  The Veteran did not file a timely notice of disagreement with this determination, and no new and material evidence pertinent to the issue was physically associated with the claims folder within one year of the rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014).  On January 31, 2011, he filed an application to reopen a claim of service connection for his low back condition.  In April 2011, the RO reopened and granted the claim for service connection for IVDS, effective January 31, 2011.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on January 31, 2011.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, under the law, there is no basis to assign an earlier effective date for service connection for IVDS.


ORDER

Entitlement to an effective date prior to January 31, 2011, for service connection for intervertebral disc syndrome with degenerative arthritis and erectile dysfunction, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


